On behalf of President Desiré Delano Bouterse and the Government and the people of the Republic of Suriname, I would like to congratulate you, Sir, on your election to the presidency of the General Assembly at its seventieth session, a landmark anniversary for our global body of nations. We pledge our full support to you in the successful execution of your duties. We also wish to take this opportunity to salute your predecessor, His Excellency Mr. Sam Kutesa, for his skilful leadership and commitment in helping to shape the new global agenda, and we wish him well in his future endeavours. And we would like to pay tribute to Secretary-General Ban Ki-moon for his sterling efforts in guiding our Organization through these challenging times for international peace, prosperity and security.
At its inception 70 years ago, the United Nations made a commitment to saving succeeding generations from the scourge of war, reaffirming faith in fundamental human rights, establishing global justice and promoting social progress. The ensuing seven decades have unquestionably brought many achievements. The United Nations, in collaboration with its Member States, specialized organizations and other relevant stakeholders, including civil society, has promoted and assured access to education for boys and girls around the world, brought humanitarian relief to those in need, assisted societies in restoring democracy and supported defenders of human rights. It has given a voice to marginalized groups, especially the elderly, women, young people, indigenous peoples and persons with disabilities, and played a crucial role in the fight against racism, racial discrimination, xenophobia and related intolerance.
However, despite such advances, there still remain challenges such as armed conflicts, the rise of fundamentalism, disregard for fundamental human rights and freedoms and global health concerns such as
15-29946 15/33

A/70/PV.28 03/10/2015
HIV/AIDS and non-communicable diseases, as well as the devastating effects of climate change and natural disasters. My Government therefore applauds the timely and inspiring themes chosen for this general debate and for the session as a whole: “The United Nations at 70: a new commitment to action” and “The United Nations at 70: the road ahead for peace, security and human rights”. Given that context, it was only fitting that we should adopt our new 2030 Agenda for Sustainable Development (resolution 70/1). In that spirit, therefore, we, the global community, must recommit to the ideals of peace and security, human rights and sustainable development.
Combating climate change is high on my Government’s national agenda. Last Wednesday, my President reiterated its importance for our country’s development and future in his address to Parliament on the occasion of the presentation of our annual budget and our Government policy statement for the period 2015-2020.
Although Suriname is South America’s smallest country, we are home to about 8 per cent of the world’s untouched tropical forest. With around 94 per cent of the country covered by rainforest, we can proudly inform the Assembly that we are the greenest nation on Earth. Approximately 12 per cent of our total acreage, including the Central Suriname Nature Reserve, a UNESCO World Heritage Site, has been designated a natural protected area. Our rivers carry between 10 and 15 per cent of the world’s supply of fresh water. We can be seen as almost unique, since we are one of the few carbon-negative countries in the world.
Despite such wondrous natural blessings, my country continues to see the first effects of climate change. Suriname has 239 miles of low-lying coastline and is listed as one of the seven countries in the world most vulnerable to the effects of the rising sea level. My Government looks forward to the establishment of a new global agreement on climate change in Paris later this year. It should include specific actions aimed at meeting mitigation and adaptation commitments. It will be necessary to make the provision of financial resources a priority, especially for small island developing States and countries with low-lying coasts, if we are to implement the necessary measures effectively. In that regard, we welcome the further implementation of the Green Climate Fund, including the ongoing efforts to create a logical framework model for financing for Reducing Emissions from Deforestation and Forest
Degradation in Developing Countries, or REDD-plus. In the context of its intended nationally determined contribution, the Republic of Suriname will submit a new climate action plan to the Conference of the Parties to the United Nations Framework Convention on Climate Change.
The Americas are committed to peace and security as a precursor of sustainable development. The proclamation of Latin America and the Caribbean as a zone of peace is testimony to our use of a multifaceted approach to assure the long-term development of our continent and peoples. My Government underscores the critical importance of the processes of dialogue and diplomacy as essential contributing elements to democracy, peace, stability and security. My Government therefore supports the peaceful and negotiated settlement of various types of dispute, including border disagreements.
My Government welcomes the positive steps taken towards normalizing bilateral relations between the Republic of Cuba and the United States of America. Suriname has a longstanding friendship with the people of Cuba, and we are of the view that the ongoing process of strengthening relations will help to enhance peace, stability, unity and development in the Americas. We agree with the international community that lifting the economic, commercial and financial embargo on Cuba should be a top priority.
Decades ago, the United Nations adopted the Universal Declaration of Human Rights, a cornerstone document that has inspired the adoption of various standard-setting human rights instruments at the international and regional levels.
My Government is concerned about the loss of life and destruction resulting from current violence and ongoing armed conflict. We are also concerned about the current humanitarian crisis caused by the huge numbers of refugees fleeing the Middle East and Africa.
Issues related to gender equality and the empowerment of women, particularly that of increasing women’s political participation at all levels, continue to be of particular interest to the international community. My Government applauds the commitments made in that regard by the Heads of State and Government at last week’s global leaders’ meeting here in New York. It is vital that we undertake the necessary measures to prevent all forms of discrimination at all
16/33 15-29946

03/10/2015 A/70/PV.28
levels, including establishing relevant legislative and administrative frameworks.
Despite the many positive developments with respect to shaping the international agenda over the past seven decades, the socioeconomic development of and existing social inequality in a number of regions still remain alarming. My Government is of the view that human-centred economic development policies are instrumental in guaranteeing the realization of social developmental goals for the benefit of our peoples and countries. My Government emphasizes that there is an urgent need for an international enabling environment, including access to financing for development, in order to alleviate all forms of poverty and to create economic opportunities that enable all peoples and countries to prosper.
Indeed, the 2030 Agenda for Sustainable Development can fulfil a critical role in gradually advancing sustainable development and equality. At the national level, my Government adopted the integrated Strategy for Sustainable Development, which emphasizes the centrality of the human being in our developmental efforts.
The United Nations at 70 is at a critical stage to become a more efficient and effective global institution, adequately resourced and fit for the challenges ahead. We the peoples of the world have to carry forward the renewed hopes and aspirations of the Organization. Suriname stands ready to play its part in strengthening multilateralism in partnership with other States and civil society to protect and preserve the planet and to ensure that everyone has a fair chance to develop his or her fullest potential for a better life.
